IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-4,094-09


                         EX PARTE JOHNNY LERL COLE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W70-02404-M(G) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery by

assault and sentenced to imprisonment for 125 years. We affirmed the judgment of conviction. Cole

v. State, 484 S.W.2d 779 (Tex. Crim. App. 1972).

        Applicant contends that he should have been released to parole under § 508.146 of the

Government Code (“Medically Recommended Intensive Supervision”). This ground is without merit

and is denied. Applicant also contends that his conviction and sentence are illegal, he was denied
                                                                                                   2

compulsory process, and trial counsel was ineffective. These grounds are dismissed. TEX . CODE

CRIM . PROC. art. 11.07, § 4. Accordingly, this application is denied in part and dismissed in part.



Filed: February 25, 2015
Do not publish